PER CURIAM.
This is an appeal from a non-final order granting Allstate Insurance Company’s motion to compel and/or abate proceedings with respect to a Hurricane Andrew property damage claim. Based on the valid enforceable appraisal provision in the parties’ agreement, the order under review is reversed. The trial court is directed to enter an order compelling appraisal. As the insurer concedes, Martinez v. Allstate Ins, Co., 718 So.2d 368 (Fla. 3d DCA 1998), Llaguno v. ARI Mutual Ins. Co., 719 So.2d 311 (Fla. 3d DCA 1998), and Perez v. Allstate Ins. Co., 709 So.2d 691, 591 (Fla. 3d DCA 1998) control.